                              1   WEIL, GOTSHAL & MANGES LLP
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Jessica Liou (pro hac vice)
                              3   (jessica.liou@weil.com)
                                  Matthew Goren (pro hac vice)
                              4   (matthew.goren@weil.com)
                                  767 Fifth Avenue
                              5   New York, NY 10153-0119
                                  Tel: 212 310 8000
                              6   Fax: 212 310 8007

                              7
                                  KELLER & BENVENUTTI LLP
                              8   Tobias S. Keller (#151445)
                                  (tkeller@kellerbenvenutti.com)
                              9   Jane Kim (#298192)
                                  (jkim@kellerbenvenutti.com)
                             10   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             11   Tel: 415 496 6723
                                  Fax: 650 636 9251
                             12
                                  Attorneys for Debtors
Weil, Gotshal & Manges LLP




                             13   and Debtors in Possession
 New York, NY 10153-0119
      767 Fifth Avenue




                             14

                             15                                UNITED STATES BANKRUPTCY COURT

                             16                                NORTHERN DISTRICT OF CALIFORNIA

                             17                                       SAN FRANCISCO DIVISION

                             18
                                                                                     Bankruptcy Case No. 19-30088 (DM)
                             19
                                    In re:                                           Chapter 11
                             20
                                    PG&E CORPORATION,                                (Lead Case)
                             21
                                             - and -                                 (Jointly Administered)
                             22
                                    PACIFIC GAS AND ELECTRIC                         NOTICE OF MOTIONS TO BE HEARD
                             23     COMPANY,                                         AT MAY 22, 2019 OMNIBUS HEARING

                             24                                    Debtors.          Date: May 22, 2019
                                                                                     Time: 9:30 a.m. (Pacific Time)
                             25      Affects PG&E Corporation                       Place: United States Bankruptcy Court
                                     Affects Pacific Gas and Electric Company              Courtroom 17, 16th Floor
                             26      Affects both Debtors                                  San Francisco, CA 94102

                             27     * All papers shall be filed in the Lead Case,    Objection Deadline: May 15, 2019
                                    No. 19-30088 (DM).                                                   4:00 p.m. (Pacific Time)
                             28


                              Case: 19-30088           Doc# 1807   Filed: 05/01/19   Entered: 05/01/19 20:26:34    Page 1 of
                                                                                3
 1           PLEASE TAKE NOTICE that on January 29, 2019 (the “Petition Date”), PG&E
     Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”), as debtors and
 2   debtors in possession (the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11
     Cases”), each filed a voluntary petition for relief under chapter 11 of title 11 of the United States
 3
     Code (the “Bankruptcy Code”) with the United States Bankruptcy Court for the Northern District
 4   of California (San Francisco Division) (the “Bankruptcy Court”).

 5         PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court will hold a hearing on
     May 22, 2019, at 9:30 a.m. (Pacific Time) (the “Omnibus Hearing”) in the courtroom of the
 6   Honorable Dennis Montali, United States Bankruptcy Judge, Courtroom 17, 16th Floor, 450 Golden
     Gate Avenue, San Francisco, California 94102.
 7

 8          PLEASE TAKE FURTHER NOTICE that, in addition to matters previously scheduled for
     the Omnibus Hearing, the Bankruptcy Court will hear the following motions and applications listed
 9   below (collectively, the “Motions”), which the Debtors filed on May 1, 2019.
10                 MOTIONS TO BE CONSIDERED AT THE OMNIBUS HEARING
11          1.     Wildfire Assistance Program Motion. Motion Pursuant to 11 U.S.C. §§ 105(a) and
12   363(b) and Fed. Bankr. P. 2002 and 6004(h) for an Order (a) Authorizing Debtors to Establish and
     Fund Program to Assist Wildfire Claimants with Alternative Living Expenses and Other Urgent
13   Needs and (b) Granting Related Relief [Dkt No. 1777].

14           2.     Bar Date Motion. Motion of Debtors Pursuant to 11 U.S.C. §§ 502(b)(9) and 105(a),
     Fed. R. Bankr. P. 2002, 3003(c)(3), 5005, and 9007, and L.B.R. 3003-1 for Order (I) Establishing
15   Deadline for Filing Proofs of Claim, (II) Establishing the Form and Manner of Notice Thereof, and
16   (III) Approving Procedures for Providing Notice of Bar Date and Other Information to Creditors
     and Potential Creditors [Dkt No. 1784].
17
            3.     MOR Deadlines and Form Modification Application. Application Pursuant to
18   L.B.R. 2015-2(e) and 11 U.S.C. § 105(a) for an Order Modifying Debtors’ Deadlines for Filing
     Monthly Operating Reports and Approving Proposed Modifications to Form of Monthly Operating
19   Reports [Dkt No. 1788].
20          4.     PwC Retention Application. Application Pursuant to 11 U.S.C. §§ 327(a) and
21   328(a) and Fed. R. Bankr. P. 2014(a) and 2016 for Authority to Retain and Employ
     PricewaterhouseCoopers LLP as Management, Tax, and Advisory Consultants to the Debtors Nunc
22   Pro Tunc to Petition Date [Dkt No. 1791].

23          5.     Exclusivity Motion. Corrected Motion of Debtors Pursuant to 11 U.S.C. § 1121(d)
     to Extend Exclusive Periods [Dkt No. 1797].
24
            6.     Lease Extension Motion. Motion of Debtors for Entry of Order Pursuant to 11
25   U.S.C. § 365(d)(4) and B.L.R. 6006-1 Extending Time to Assume or Reject Unexpired Leases of
26   Nonresidential Real Property [Dkt No. 1805].

27           PLEASE TAKE FURTHER NOTICE that, concurrently with the PwC Retention
     Application, the Debtors filed a motion seeking authority to file with certain limited redactions
28   certain exhibits filed in support of the PwC Retention Application that contain confidential



 Case: 19-30088      Doc# 1807      Filed: 05/01/19     Entered: 05/01/19 20:26:34        Page 2 of
                                                 3
 1   commercial information [Dkt. No. 1793]. The Debtors propose to share unredacted copies of these
     documents with (i) the Office of the United States Trustee on a strictly confidential basis and (ii)
 2   counsel and financial advisors to the Official Committee of Unsecured Creditors and the Official
     Committee of Tort Claimants on a strictly confidential and “professionals’ eyes only” basis.
 3

 4           PLEASE TAKE FURTHER NOTICE that any oppositions or responses to the Motions
     must be in writing, filed with the Bankruptcy Court, and served on the counsel for the Debtors at the
 5   above-referenced addresses so as to be received by no later than 4:00 p.m. (Pacific Time) on May
     15, 2019. Any oppositions or responses must be filed and served on all “Standard Parties” as
 6   defined in, and in accordance with, the Amended Order Implementing Certain Notice and Case
     Management Procedures entered on March 27, 2019 [Dkt No. 1093] (“Case Management Order”).
 7
     Any relief requested in the Motions may be granted without a hearing if no opposition is timely
 8   filed and served in accordance with the Case Management Order. In deciding the Motions, the
     Court may consider any other document filed in these Chapter 11 Cases and related Adversary
 9   Proceedings.
10           PLEASE TAKE FURTHER NOTICE that copies of each pleading and other documents
     identified herein can be viewed and/or obtained: (i) by accessing the Court’s website at
11   http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450 Golden
12   Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims agent, Prime
     Clerk LLC , at https://restructuring.primeclerk.com/pge or by calling (844) 339-4217 (toll free) for
13   U.S.-based parties; or +1 (929) 333-8977 for international parties or by e-mail at:
     pgeinfo@primeclerk.com. Note that a PACER password is needed to access documents on the
14   Bankruptcy Court’s website.
15   Dated: May 1, 2019
                                             WEIL, GOTSHAL & MANGES LLP
16
                                              KELLER & BENVENUTTI LLP
17
                                              /s/ Jane Kim
18                                                       Jane Kim
19

20                                            Attorneys for Debtors and Debtors in Possession

21

22

23

24

25

26

27

28



 Case: 19-30088      Doc# 1807      Filed: 05/01/19    Entered: 05/01/19 20:26:34        Page 3 of
                                                 3
